Lyon, J.:
In the fall of 1912 the State of New York, in pursuance of chapter 746 of the Laws of 1911, sought to appropriate for a barge canal terminal a portion of the Adams street dock in the city of Troy, N. Y. The dock was owned by the Boston and Maine railroad. A portion of it had been leased by the railroad in 1902 to Edward F. Murray for the term of twenty-five years under the condition that Murray should not under-let any part of the leased premises without the written consent of the lessor, and subject to the right of either party to terminate the lease on giving two years’ notice in writing. In September, 1912, proceedings were taken by the State Engineer and the Canal Board by which the river end of the dock was permanently appropriated for use as a canal terminal. In October, 1912, the Superintendent of Public Works caused to be personally served upon the Boston and Maine railroad a notice of appropriation together with a map and description of the property appropriated, pursuant to section 8 of said statute which pro*329vided that “From the time of the service of such notice the entry upon and the appropriation’ by the State of the property described for the purposes above described shall be deemed complete, and such noticó so served shall be conclusive evidence of such entry and appropriation and of the quantity and boundaries of the property appropriated.” In October, 1912, the State also caused a duplicate of said notice, map and description with an affidavit of such service to be filed in the office of the clerk of Rensselaer county. Apparently the purpose of such act was to comply with the provisions of said section 8 as to unknown owners, and owners upon whom the Superintendent of Public Works was not able in his judgment after making reasonable and proper efforts so to do, to serve such notice personally. The act specifies no other reason for such filing.. So far as the record discloses no personal service of said notice, map and description was made upon said Murray or upon the plaintiff. Upon the map of the property appropriated was the following statement: “ This appropriation covers merely lands, buildings and other structures; all fixtures, machinery or appurtenances which may be deemed as fairly removable remain the property of the owner and are subject to his disposition.”
In March, 1913, a notice to vacate was served by the State Engineer and Surveyor’s office upon the Boston and Maine railroad, stating that in the performance of the construction work of the terminal possession would be required May 1, 1913. The notice stated that it was given not as a matter of necessity but to notify the occupants of the exact date when possession would be required and to cause the occupant as little inconvenience as possible. In April, 1913, the plaintiff obtained from said Murray verbal permission to locate a derrick upon the portion of the dock appropriated, to replace a derrick, the date of the erection of which was not shown, which had belonged to the plaintiff, and which had' been washed away in the spring of 1913. It does not appear that the license was for any fixed term. During the same month the plaintiff erected the derrick, the alleged conversion of which by the defendant has given rise to this action.
In January, 1914, the defendant entered into a contract *330with the State for the construction of the terminal, and in the latter part of March, 1914, entered upon the work of construction. In June, 1914, the work had reached a point where it was necessary that the derrick he removed in order that the work might continue. The derrick consisted of an oak mast about forty feet in height, having a diameter of twenty-six inches at the butt and sixteen inches at the top. It was set eight feet into the ground, braced at the bottom, supplied with a boom and the necessary blocks and fittings, and stayed by two guy cables extending from the top of the mast to the ground. On June twenty-eighth defendant’s foreman after consultation with the assistant engineer of the State Engineer’s department, who was overseeing the construction of the terminal, directed the men in the employ of the defendant to cut the mast down, which they did. The derrick was then rolled out of the way of the work. Its subsequent disposition is not disclosed by the evidence. Whether notice was given to the plaintiff to remove the derrick previous to the day of its destruction was the subject of much contradictory testimony. However, the preponderance of evidence was strongly in favor of the defendant’s contention that the plaintiff was repeatedly notified to remove it in ample time to have done so before it was reached in the construction work and cut down.
Plaintiff’s principal office and place of business was in the city of Troy. Its president and manager resided there. He testified that he had been informed prior to the time he erected the second derrick that the State had fixed upon the Adams street dock as the canal terminal. He also testified that although he knew of a contract having been made by the defendant with the State for the construction of the terminal, from which he must have assumed that the State had acquired title to the property, and knew that the work of construction was going’ on, and although the plaintiff used the derrick in its work of transferring freight between cars and boats up to about April 1, 1914, yet that the plaintiff did not take any steps to learn how the work was progressing towards the derrick. So far as appears the plaintiff never claimed any right to have the derrick remain, or asked any delay in reüioving it, or made any offer to remove it. Its officers' apparently *331considered not removing it to be for the interests of the plaintiff.
The lease from the railroad to Murray was never placed upon record, and so far as appears there was no open and notorious possession upon the part of either Murray or the plaintiff which would put the State upon inquiry at the time of making the appropriation as to whether either was in possession of any portion of the dock property. In fact it may be said the record contains no satisfactory evidence that the lease was unrevoked and in force in the fall of 1912 or at the time of the alleged conversion of the derrick. Any right of possession which the plaintiff had was wholly dependent upon the right of possession of Murray as lessee. Plaintiff makes no claim of ever having acquired any right from the State to erect the derrick. Had notice of appropriation been served upon Murray in the fall of 1912, or the State have otherwise acquired his rights, the plaintiff in erecting its derrick in April, 1913, was a trespasser and subject to treatment as such. The burden of proof was upon the plaintiff, yet Murray was not called to testify, nor his absence accounted for. Manifestly Leslie could not know whether Hotaling, the deceased process server, had served notice upon Murray or not. His whole testimony was necessarily limited to the fact that the papers which he had from' the State Department of Public Works, and the affidavits which were on file in the State Comptroller’s office which he did not have, did not contain any affidavit of service upon Murray. Certainly, no presumption operated in plaintiff’s favor that the State was a trespasser by reason of having failed to do the necessary acts making the appropriation complete and entitling it to take possession of the property, and through its contractor construct the terminal.
The court assuming that the appropriation was not complete as to the plaintiff, directed a verdict against the defendant for $250. Concededly the defendant is entitled upon this appeal to every reasonable inference in its favor which can be drawn from the evidence. The only testimony as to the value of the derrick was that of plaintiff’s president and manager to the effect that the cost of the derrick and fittings was about $200, and that the plaintiff paid $50 for labor. The defendant has *332assumed in his brief, and the assumption finds support in the evidence, that the latter sum included not only the cost of the derrick with its fittings, but also included the expense of placing the derrick. Manifestly, a derrick which had been exposed to the weather and had been in use for a year was of less value than when new. Plainly, too, the derrick was then or would soon become the subject of removal, which would apparently require that it be cut down, reducing it to a thirty-foot derrick, or that the earth be removed, the mast released from its anchorage at the base and the derrick be then taken down. Whether in fact the practical way for the plaintiff to have removed the derrick would not have been to cut it down does not appear, and is probably not material upon this appeal. It was at least for the jury as men of practical experience and common sense to say in what amount the plaintiff had been damaged by the alleged conversion of the derrick.
The judgment and order appealed from should be reversed and a new trial granted, with costs to the appellant to abide the event.
AU concurred, Kellogg, P. J., in result.
Judgment and order reversed and new trial granted, with costs to appellant to abide event.